Electronically Filed
                                                               Supreme Court
                                                               SCWC-30384
                                                               04-OCT-2013
                                                               12:43 PM
                                 SCWC-30384


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


     MAKANI OLU PARTNERS, LLC,1
 Respondent/Plaintiff-Appellee,


                                     vs.


    HARVEY AH SAM, PATRICK AH SAM, FREDERICK K. BAILEY, JR.,

    KENNETH D. KAHOOHANOHANO, RICHERT M. KAMAIOPILI, SUSAN K.

 KOEHLER, MAEBELLE M. LIBRANDO, IRADAY U. BAILEY, PATRICK E.K.

 BAILEY, PETER L. BAILEY, ROBERT ALLEN BELL, PATRICK K.T. CHU,

ROCHELLE J. GARDANIER, CHARLES KAULUWEHI MAXWELL, SR., JUDITH L.

 NAGAMINE, JACQUELINE KUAHINE AMINA RAPOZA, JANICE L. REVELLS,

  CLOVIS GYETVAI, ELIZABETH KEALA HAN, GLENN F. KAHOOHANOHANO,

   HELENE R. SARONITMAN, HANNAH E.H. SOUZA, LILLIE LANI BAILEY

         MUNDON, CHARLES E. ST. GERMAIN, and WAYNE CHUN,

                Petitioners/Defendants-Appellants,


                                     and


       KALUPUNA (k) and his wife, KEKUI (w); KAHOLOLIO (w),

      also known as HOLOLIO HENNESSEE (w),heirs or assigns,

                   and ALL WHOM IT MAY CONCERN,

                      Respondents/Defendants.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30384; CIV. NO. 02-1-0071(3))


                           ORDER OF CORRECTION

                              (By: Acoba, J.)


            IT IS HEREBY ORDERED that the order rejecting


application for writ of certiorari of the court filed on 



      1

            On September 13, 2007, Makani Olu Partners, LLC was substituted as

Plaintiff in place of Wailuku Agribusiness Co., Inc. via stipulation and

order.

October 3, 2013 is corrected as follows:


            On the first page, lines 1-2 of the order, the “August


18, 2013” date that certiorari was filed is changed to “August


23, 2013.”


            The Clerk of the Court is directed to take all


necessary steps to notify the publishing agencies of these


changes.


            DATED:   Honolulu, Hawai'i, October 4, 2013.

                                   /s/ Simeon R. Acoba, Jr.


                                   Associate Justice





                                   2